Citation Nr: 0521737	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-25 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left nephrectomy due to 
renal cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty for a period of over 28 
years before retiring in June 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  


FINDING OF FACT

The record contains competent medical evidence linking the 
veteran's postservice renal cancer to service.  


CONCLUSION OF LAW

The veteran's renal cell cancer resulting in a left 
nephrectomy was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records is negative for 
report of renal cell cancer.  These documents do show 
inservice treatment for epididymitis and varicoceles and 
spermatoceles.  (Service connection is already in effect for 
these conditions.)  Post service private military hospital 
records show that the veteran was found to have left renal 
cancer in May 2000 as evidenced by results from a 
computerized scan.  He underwent removal of the let kidney in 
July 2000.  His postoperative treatment did not include 
radiation or chemotherapy.  

The veteran's private physician at the Naval Hospital, 
Jacksonville, Florida, Urology Department, S. M., D.O., 
reported in a December 2000 statement that the veteran 
underwent a left radical nephrectomy in July 2000.  His 
pathology report returned as a clear cell renal cell 
carcinoma, Furhman grade 2, with tumor being confined to the 
kidney.  There was no involvement of the ureter, renal 
pelvis, perirenal fat, or vasculature.  The tumor measured 
4.2 x 3.2 x 3.6.  The physician noted that the veteran had 
asked that a comment be provided as to the rate of growth of 
renal cell carcinoma.  The doctor indicated that an abstract 
of a study (included in the claims file) had been attached 
which indicated that the mean growth rate was 0.5 cm. per 
year.  

Another private physician of the veteran's from the 
Jacksonville Naval Hospital, H. C. B., M.D., reported in 
April 2001 that based on the size of the kidney (3.2 x 3.8 x 
4.2 centimeters) and growth rate of 0.5 centimeters per year, 
"it [was] most probable that this tumor began approximately 
seven and a half years prior."  The physician pointed out 
that the veteran was on active duty at that time.  

A VA examination in January 2002 showed no recurrence of the 
cancer.  The veteran did report postoperative complaints of 
impotence.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
malignant tumors to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

It is the veteran's contention that service connection is 
warranted for renal cell cancer that resulted in left 
nephrectomy in that this cancer was manifested while he was 
on active service.  

In support of his claim, the veteran submitted two 
physicians' statements from the Jacksonville Naval Hospital 
in which it was opined that the size of the veteran's left 
kidney tumor (when removed) and the rate of growth of such 
tumors indicated that his tumor was present several years 
prior to his separation from service.  An abstract of a study 
which indicated the mean growth rate of tumors such as the 
veteran's was provided in support of the opinions provided.  

The Board finds these physicians' statements to be credible 
with respect to the existence of renal cell carcinoma during 
service.  Therefore, in light of their opinions in support of 
the veteran's claim and with resolution of all reasonable 
doubt in the veteran's favor (38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102), the Board finds that service connection 
is warranted for renal cell caner resulting in left 
nephrectomy.  

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 





	(CONTINUED ON NEXT PAGE)



result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, an adjudication of this claim 
under the VCAA is not warranted.


ORDER

Service connection for left nephrectomy due to renal cell 
caner is granted.  




	                        
____________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


